DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and species 3; figure 7 in the reply filed on 04/19/21 is acknowledged.  The traversal is on the ground(s) that the species have similar structural make-ups and there would be no serious burden on the examiner in examining all the claims together.  This is not found persuasive because as previously stated the species are independent or distinct because the figures to the different species recite mutually exclusive characteristics of such species which are not obvious variants of each other which would be a serious and/or examination burden such has figure 6 having mutually exclusive characteristics of figure 9 (see para 0045 and para 0054). Accordingly, the restriction will remain in the office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 6-11, 16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Escalera et al. (US 6,653,910).
	Regarding claim 1, Escalera et al.(figures 1-3 and para 0009-0015) discloses a first inductor (28) including a first port (30); a second inductor (22/36/42) magnetically coupled to the first inductor (see figure 1), the second inductor including a second port (34/50), the second inductor comprising a first portion (42/36) configured to permit current flow in a clockwise direction (see para 0010) and a second portion (22/36) configured to permit current flow in a counter-clockwise direction; and
a third inductor (44) magnetically coupled to the first inductor (see figure 1), the third inductor including a third port (46), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation (see para 0009-0010).(Note: it would be an inherent characteristic of Escalera et al. to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation since the prior art of Escalera is built structurally similar to the applicant claimed invention)
Regarding claim 6, it would be an inherent characteristic of Escalera et al. in which the reduced coupling comprises a substantially zero magnetic coupling coefficient since the prior art of Escalera is built structurally similar to the applicant claimed invention
claim 7, Escalera et al.(figure 3 and para 0014) discloses in which the first inductor, the second inductor, and/or the third inductor comprise a center tap.
Regarding claim 8, Escalera et al.(figure 1) discloses in which the at least one corner of the first portion or the second portion of the second inductor is shaped in accordance with an orthogonal configuration or a diagonal configuration.
Regarding claim 9, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 Regarding claim 11, Escalera et al.(figure 1) discloses in which the first inductor and/or the third inductor comprises multiple turns.
Regarding claim 16, Escalera et al.(figures 1-3 and para 0009-0015) discloses first means (28) for storing energy in a magnetic field, the first energy storing means 30); second means (22/36/42) for storing energy in a magnetic field, the second energy storing means magnetically coupled to the first energy storing means (see figure 1), the second energy storing means being accessible via a second port (34/50), the second energy storing means comprising a first portion (42/36) configured to permit current flow in a clockwise direction (see para 0010) and a second portion (22/36) configured to permit current flow in a counter-clockwise direction (see para 0009); and third means (44) for storing energy in a magnetic field, the third energy storing means magnetically coupled to the first energy storing means (see figure 1), the third energy storing means being accessible via a third port (46), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation.(see para 0009-0010).(Note: it would be an inherent characteristic of Escalera et al. in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation since the prior art of Escalera is built structurally similar to the applicant claimed invention)
Regarding claim 18, it would be an inherent characteristic of Escalera et al. in which the reduced coupling comprises a substantially zero magnetic coupling coefficient since the prior art of Escalera is built structurally similar to the applicant claimed invention
Regarding claim 19, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

2.	Claims 1-11 and 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yen. (US 10,340,880).
	Regarding claim 1, Yen (figures 1a-1d, Col 2, lines 45-65 and Col 3, lines 1-65) discloses a first inductor (160) including a first port (162); a second inductor (120) magnetically coupled to the first inductor (see figure 1a), the second inductor including a second port (138 or 139), the second inductor comprising a first portion (150) configured to permit current flow in a clockwise direction (see Col 3, lines 1-65) and a second portion (130) configured to permit current flow in a counter-clockwise direction (see Col 3, lines 1-65); and
70) magnetically coupled to the first inductor (see figure 1a), the third inductor including a third port (172 or 174), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation (see Col 3, lines 1-65)).(Note: it would be an inherent characteristic of Yen to reduce magnetic coupling between the second inductor and the third inductor based on magnetic coupling cancellation since the prior art of Yen is built structurally similar to the applicant claimed invention)
Regarding claim 2, Yen (figure 1a) discloses in which the second inductor (120) is shaped in accordance with a figure eight configuration and in which the second inductor comprises an overlapped cross portion that couples the first portion to the second portion.
Regarding claim 3, Yen (figure 1a) discloses in which the overlapped cross portion (140) comprises a first conductive trace and a second conductive trace in a different conductive layer than the first conductive trace. (see Col 2, lines 45-65)
Regarding claim 4, Yen (figure 1a) discloses in which the overlapped cross portion is shaped in accordance with an orthogonal configuration or is shaped in accordance with a diagonal configuration.
Regarding claim 5, Yen (figure 1a) discloses in which the second inductor overlaps the first inductor and/or the third inductor.
Regarding claim 6, it would be an inherent characteristic of Yen in which the reduced coupling comprises a substantially zero magnetic coupling coefficient since the prior art of Yen is built structurally similar to the applicant claimed invention

Regarding claim 7, Yen (figure 1a) discloses in which the first inductor, the second inductor, and/or the third inductor comprise a center tap (152).
Regarding claim 8, Yen (figure 1a) discloses in which the at least one corner of the first portion or the second portion of the second inductor is shaped in accordance with an orthogonal configuration or a diagonal configuration.
Regarding claim 9, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Regarding claim 11, Yen (figure 1a) discloses in which the first inductor and/or the third inductor comprises multiple turns.
claim 16, Yen (figures 1a-1d, Col 2, lines 45-65 and Col 3, lines 1-65) discloses first means (160) for storing energy in a magnetic field, the first energy storing means being accessible via a first port (162); second means (120) for storing energy in a magnetic field, the second energy storing means magnetically coupled to the first energy storing means (see figure 1a), the second energy storing means being accessible via a second port (139), the second energy storing means comprising a first portion (150) configured to permit current flow in a clockwise direction (Col 3, lines 1-65) and a second portion (130) configured to permit current flow in a counter-clockwise direction (Col 3, lines 1-65); and third means (170) for storing energy in a magnetic field, the third energy storing means magnetically coupled to the first energy storing means (see figure 1a), the third energy storing means being accessible via a third port (172), in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation.(see  Col 3, lines 1-65).(Note: it would be an inherent characteristic of Yen in which the counter-clockwise direction is opposite the clockwise direction to reduce magnetic coupling between the second energy storing means and the third energy storing means based on magnetic coupling cancellation since the prior art of Yen is built structurally similar to the applicant claimed invention)
Regarding claim 17, Yen (figures 1a-1c) discloses in which the second energy storing means overlaps the first energy storing means and/or the third energy storing means.
Regarding claim 18, it would be an inherent characteristic of Yen in which the reduced coupling comprises a substantially zero magnetic coupling coefficient since the prior art of Yen is built structurally similar to the applicant claimed invention.
Regarding claim 9, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “in which the second inductor and the third inductor are configured to simultaneously transmit multiple radio frequency (RF) bands to the first inductor or simultaneously receive multiple RF bands from the first inductor “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.